Title: To Thomas Jefferson from Martha Jefferson Randolph, 15 May 1800
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Edgehill May 15 1800

Being prevented by the unexpected arrival of company to day, I have it in my power to write but a few lines to my Dearest Father while the rest of the family sleep. to repeat what he so well knows allready how tenderly loved how anxiously expected he is by every member of the familythey are all unwell at present with colds so bad as to create suspicions of the hooping cough particularly the two youngest—Ellen has been very ill we were much disturbed & allarmed for three nights successively being in constant apprehension of her going in to convulsion fits with which she was seriously threatened she is however better tho extremely weak & languid & Anne is quite well for the other two they have constitutions proof against every thing alltho the little one is at the crisis of the disorder what ever it is and has really a horrid cough she has never even been feverish adieu Dear and respected Father hasten I entreat you, the blest moment which will reunite me to all my heart holds dear in the worldgive my tenderest affections to Maria tell her I would have written to her but for the reason above mentioned not forgetting the dear and amiable family  with whom this will find you I remain with an affection truly inexpressible your most tenderly

M. Randolph

